Citation Nr: 1333017	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  12-11 423	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey

THE ISSUES

1.  Entitlement to a higher initial rating for disc space narrowing at L5-S1 (lumbar spine disability), rated noncompensable prior to June 7, 2009, and 40 percent from June 7, 2009.  

2.  Entitlement to a rating higher than 20 percent for left knee degenerative joint disease.

3.  Entitlement to a rating higher than 10 percent for left knee instability.

4.  Entitlement to a rating higher than 10 percent for a right subpatellar area osteoarthritic spur.  

5.  Entitlement to an effective date for the grant of service connection for a mood disorder before October 16, 2009.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1968 to October 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 2005 and in April 2010 of a Department of Veterans Affairs (VA) Regional Office.

FINDING OF FACT

In September 2013, in writing, prior to the promulgation of a decision by the Board, the Veteran withdrew the appeal on the claims for increase a lumbar spine disability, a left knee disability, and a right knee disability and the claim for 
an earlier effective date for the grant of service connection for a mood disorder.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claims for increase a lumbar spine disability, a left knee disability, and a right knee disability and the claim for an earlier effective date for the grant of service connection for a mood disorder have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2007, the Veteran perfected an appeal to the Board of the claims for increase for a lumbar spine disability, a left knee disability, and a right knee disability.  In April 2012, the Veteran perfected an appeal to the Board on the claim for an earlier effective date for the grant of service connection for a mood disorder.

In a written statement in September 2013, prior to the promulgation of a Board decision, the Veteran withdrew his appeal on all the pending claims. 



A substantive appeal may be withdrawn, in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

The Veteran's writing clearly evinces intent to withdraw the appeal of the pending claims.  Consequently the Board does not have appellate jurisdiction to review the claims. 38 U.S.C.A. § 7105.


ORDER

The appeal for a higher initial rating for disc space narrowing at L5-S1 (lumbar spine disability), rated noncompensable prior to June 7, 2009, and 40 percent from June 7, 2009, is dismissed.  

The appeal of the claim for a rating higher than 20 percent for left knee degenerative joint disease is dismissed.

The appeal of the claim for a rating higher than 10 percent for left knee instability is dismissed.

The appeal of the claim for a rating higher than 10 percent for a right subpatellar area osteoarthritic spur is dismissed.  

The appeal of the claim for an earlier effective date for the grant of service connection for a mood disorder before October 16, 2009, is dismissed.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


